Exhibit 10.1

 

EXERCISE NOTICE

XENOMICS, INC.

WARRANT DATED OCTOBER 12, 2007

 

The undersigned Holder hereby irrevocably elects to purchase
                      shares of Common Stock pursuant to the above referenced
Warrant. Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

 

(I)            THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS RIGHT TO PURCHASE
                               WARRANT SHARES PURSUANT TO THE WARRANT.

 

(II)           PURSUANT TO THIS EXERCISE NOTICE, THE COMPANY SHALL DELIVER TO
THE HOLDER                               WARRANT SHARES IN ACCORDANCE WITH THE
TERMS OF THE WARRANT.

 

 

Dated:                           ,           

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)

 

1

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to be
Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

XENOMICS, INC.

WARRANT ORIGINALLY ISSUED OCTOBER 12, 2007

WARRANT NO.

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                              the right
represented by the above-captioned Warrant to purchase                         
shares of Common Stock to which such Warrant relates and appoints
                                 attorney to transfer said right on the books of
the Company with full power of substitution in the premises.

 

Dated:                                  ,          

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made as of October
      , 2007 between Xenomics, Inc., a Florida corporation (the “Company”), and
the investors listed on Exhibit A hereto, each of which is herein referred to as
an “Investor” and collectively, the “Investors”.

 

RECITALS:

 

WHEREAS, the Investors desire to purchase from the Company, and the Company
desires to sell to the Investors, up to               shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), upon the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.             PURCHASE AND SALE OF SECURITIES.

 

1.1           Purchase and Sale of Securities. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined below), the Company
agrees to sell to the Investors, and each Investor agrees to purchase from the
Company the number of shares of the Company’s Common Stock set forth opposite
such Investor’s name on Exhibit A hereto (the “Securities”) at the per share
purchase price of $0.50 (“Purchase Price”).

 

1.2           Closing. The closing of the purchase and sale of the Securities
(the “Closing”) shall take place at the offices of the Company at 5:00 p.m.,
Eastern time on         , 2007, or such other location, time or date as the
parties shall mutually agree, but only after the satisfaction or waiver of each
of the conditions set forth in Sections 6 and 7 (the “Closing Date”).

 

1.3           Deliveries. At the Closing, the Company shall deliver to each
Investor at the address set forth on such Investor’s signature page hereto, a
certificate or certificates, registered in the name of the applicable Investor,
representing the shares of Common Stock purchased by such Investor, and each
Investor shall deliver to the Company the aggregate Purchase Price, by wire
transfer of immediately available funds to the following account:

 

Bank:

Bank Contact:

ABA Number:

Account Name:

Account Number:

 

2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

For purposes of this Section, all references to “Company” in Sections 2.1, 2.4
(with the exception of subsection (a) thereof), 2.7, 2.9 through 2.12, and 2.13
through 2.21 shall be

 

1

--------------------------------------------------------------------------------


 

deemed to be a reference to the Company and all of its direct and indirect
subsidiaries. The Company hereby represents and warrants to each Investor that,
except as set forth on a Schedule of Exceptions (the “Company Schedule of
Exceptions”) attached hereto as Schedule A, which exceptions shall be deemed to
be representations and warranties as if made hereunder:

 

2.1           Corporate Organization. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and has the requisite corporate power and authority to own or
lease its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the property owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or in good standing
would not have, individually or in the aggregate, a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean, as to any
entity, any material adverse effect on the business, operations, conditions
(financial or otherwise), assets or results of operations of that entity
individually or of the Company and its subsidiaries as a whole.

 

2.2           Capitalization; Organizational Documents.

 

(a)           The authorized capital stock of the Company will consist
immediately prior to the Closing of 100,000,000 shares of Common Stock, of which
as of the date hereof, 21,241,023 shares are issued and outstanding, and
20,000,000 shares of preferred stock of the Company, of which, as of the date
hereof, 95,600 shares of Series Convertible Preferred Stock are issued and
outstanding. All of the issued and outstanding shares have been duly and validly
issued and are fully paid and nonassessable and have been issued in accordance
with all applicable federal and state securities laws. Except as disclosed in
the Company Schedule of Exceptions, no shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens suffered or permitted
by the Company. There are no preemptive rights or rights of first refusal or
similar rights which are binding on the Company permitting any person to
subscribe for or purchase from the Company shares of its capital stock pursuant
to any provision of applicable law, the Certificate of Incorporation (as defined
below) or the Company’s By-laws. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities, except for the anti-dilution provisions set forth in
the Articles of Amendment Designating the Series A Convertible Preferred Stock
of the Company and as set forth in the Company Schedule of Exceptions. The
Company has made available to each Investor true and correct copies of the
Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”).

 

(b)           Upon issuance of the Securities and payment of the Purchase Price
therefor in accordance with the terms of this Agreement, the Securities will be
duly authorized, validly issued, fully paid and nonassessable, and free and
clear of any restrictions on transfer and any taxes, claims, liens, pledges,
options, security interests, purchase rights, preemptive rights, trusts,
encumbrances or other rights or interests of any other person (other than any
restrictions under the Securities Act of 1933, as amended (the “Securities
Act”).

 

2

--------------------------------------------------------------------------------


 

2.3           Authorization; Enforcement. (a) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue, sell and perform its obligations with respect to
the Securities in accordance with the terms hereof, (b) the execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, except as disclosed on the
Company Schedule of Exceptions and (c) this Agreement has been duly executed and
delivered by the Company. This Agreement, when executed and delivered by the
Company, constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies.

 

2.4           No Conflicts. The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby, will not (a) result in a violation of the
Articles of Incorporation or By-laws of the Company, or (b) violate or conflict
with, or result in a breach of, any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on or against any of the
material properties of the Company, any material note, bond, mortgage,
agreement, license, indenture or instrument to which the Company is a party, or
result in a violation of any statute, law, rule, regulation, writ, injunction,
order, judgment or decree applicable to the Company or by which any property or
asset of the Company is bound or affected, except where such violation,
conflict, breach or other consequence would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and applicable blue sky
laws, the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental or
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations that the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof, except for those required pursuant to blue sky laws.

 

2.5           SEC Documents; Financial Statements. Except as disclosed in the
Company Schedule of Exceptions, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing, and all other documents and registration statements
heretofore filed by the Company with the SEC being hereinafter referred to as
the “SEC Documents”). The Common Stock is currently traded on the Pink Sheets.
The Company has delivered or made available to each Investor true and complete
copies of the SEC Documents. As of their respective dates, except as disclosed
in the Company Schedule of Exception, the SEC Documents complied in all material
respects with the requirements of the Securities Act, and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they

 

3

--------------------------------------------------------------------------------


 

were filed with the SEC (except those SEC Documents that were subsequently
amended), contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except as disclosed in the Company Schedule of Exceptions, as of
their respective dates, the financial statements of the Company and its
subsidiaries included (or incorporated by reference) in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present the
financial position of the Company and its subsidiaries as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.6           Securities Law Exemption. Assuming the truth and accuracy of each
Investor’s representations set forth in this Agreement, the offer, sale and
issuance of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and applicable state securities
laws, and neither the Company nor any authorized agent acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

 

2.7           Litigation. All actions, suits, arbitrations or other proceedings
or, to the Company’s knowledge, investigations pending or threatened against the
Company that would have a Material Adverse Effect on the Company, are disclosed
in the SEC Documents. There is no action, suit, proceeding or, to the Company’s
knowledge, investigation that questions this Agreement or the right of the
Company to execute, deliver and perform under same.

 

2.8           Use of Proceeds. The net proceeds from the sale of the Securities
shall be used solely for general corporate and working capital purposes.

 

2.9           Intellectual Property. The Company owns, or has the contractual
right to use, sell or license all intellectual property necessary or required
for the conduct of its business as presently conducted and as proposed to be
conducted, including, without limitation, all trade secrets, processes, source
code, licenses, trademarks, service marks, trade names, logos, brands,
copyrights, patents, franchises, domain names and permits. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business presently conducted violates or will violate any
intellectual property rights of any other person or entity.

 

2.10         Title to Property and Assets. The Company has good and marketable
title to or, in the case of leases and licenses, has valid and subsisting
leasehold interests or licenses in, all of its properties and assets (whether
real or personal, tangible or intangible) free and clear of any liens or other
encumbrances, except for liens or other encumbrances that do not, individually
or in the aggregate, have a Material Adverse Effect. With respect to property
leased by the Company, the Company has a valid leasehold interest in such
property pursuant to leases which

 

4

--------------------------------------------------------------------------------


 

are in full force and effect, and the Company is in compliance in all material
respects with the provisions of such leases.

 

2.11         Compliance with Laws. The Company is in compliance with all laws,
rules, regulations, orders, judgments or decrees that are applicable to the
Company, the conduct of its business as presently conducted, and the ownership
of its property and assets (including, without limitation, all Environmental
Laws (as defined below) and laws related to occupational safety, health, wage
and hour, and employment discrimination). All required reports and filings with
governmental authorities have been properly made as and when required, except
where the failure to report or file would not, individually or in the aggregate,
have a Material Adverse Effect. “Environmental Laws” means all federal, state,
local and foreign laws, ordinances, treaties, rules, regulations, guidelines and
permit conditions relating to contamination or pollution of the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) or the protection of human health and worker safety, including, without
limitation, laws and regulations relating to transportation, storage, use,
manufacture, disposal or release of, or exposure of employees or others to,
Hazardous Materials (as defined below) or emissions, discharges, releases or
threatened releases of Hazardous Materials. “Hazardous Materials” means any
substance that has been designated by any governmental entity or by applicable
Environmental Laws to be radioactive, toxic, hazardous or otherwise a danger to
health or the environment, including, without limitation, PCBs, asbestos,
petroleum, urea formaldehyde and all substances listed as hazardous substances
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or defined as a hazardous waste pursuant to
the Resource Conservation and Recovery Act of 1976, as amended, and the
regulations promulgated pursuant to Environmental Laws, but excluding office and
janitorial supplies maintained in accordance with Environmental Laws.

 

2.12         Licenses and Permits. The Company has obtained and maintains all
material federal, state, local and foreign licenses, permits, consents,
approvals, registrations, memberships, authorizations and qualifications
required to be maintained in connection with the operations of the Company as
presently conducted, the lack of which could have a Material Adverse Effect. The
Company is not in default in any material respect under any of such licenses,
permits, consents, approvals, registrations, memberships, authorizations and
qualifications.

 

2.13         Related Entities. Except for the Subsidiaries set forth on the
Company Schedule of Exceptions, the Company does not presently own or control,
directly or indirectly, any interest in any other subsidiary, corporation,
association or other business entity. Except for SpaXen Italia, S.R.L., the
Company is not a party to any joint venture, partnership or similar arrangement.

 

2.14         Employee Benefit Plans. All “employee benefit plans,” as such term
is defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to which the Company has any liability or obligation, contingent or
otherwise, comply in all material respects and have been maintained and
administered in material compliance with ERISA, the Internal Revenue Code of
1986, as amended (the “Code”), and all other statutes, orders and governmental
rules and regulations applicable to such employee benefit plans.

 

5

--------------------------------------------------------------------------------


 

2.15         Insurance. The Company has in full force and effect fire, casualty
and liability insurance policies sufficient in amount (subject to reasonable
deductibles) to allow the Company to replace any of its properties that might be
damaged or destroyed to the extent and in the manner customary for companies in
similar business similarly situated.

 

2.16         Employees. The Company does not have any collective bargaining
agreements with any of its employees. There is no labor union organizing
activity pending or, to the Company’s knowledge, threatened with respect to the
Company.

 

2.17         Material Contracts. All contracts, agreements, instruments, leases,
licenses, arrangements, understandings or other documents filed with or required
to be filed as exhibits to the SEC Documents to which the Company therein is a
party or by which it may be bound have been so filed (the “Material Contracts”).
The Material Contracts that have been filed as exhibits are complete and correct
copies of the contracts, agreements, instruments, leases, licenses, arrangement,
understanding or other documents of which they purport to be copies. The
Material Contracts are valid and in full force and effect as to the Company,
and, to the Company’s knowledge, to the other parties thereto.

 

2.21         Brokers and Finders. Except as disclosed in the Schedule of
Exceptions, the Company has not employed any broker, finder, consultant or
intermediary in connection with the transactions contemplated by this Agreement
that would be entitled to a broker’s, finder’s or similar fee or commission in
connection herewith and therewith.

 

2.22         Disclosure. This Agreement, Schedules and Exhibits hereto and all
other documents delivered to the Investors in connection herewith or therewith
at the Closing, do not contain any untrue statement of a material fact, or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. There are no facts
that, individually or in the aggregate, would have a Material Adverse Effect
that have not been disclosed to each Investor in this Agreement (including the
Schedules and Exhibits hereto), the SEC Documents or any other documents
delivered to each Investor in connection herewith or therewith at the Closing.

 

3.             REPRESENTATIONS AND WARRANTIES OF INVESTOR.

 

Each of the Investors, severally and not jointly, hereby represents and warrants
to the Company as to itself and not as to any other Investor, that:

 

3.1           Organization. The Investor represents and warrants to, and
covenants with, the Company that the Investor has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

3.2           Authorization; Enforcement. (a) The Investor has the requisite
power and authority to enter into and perform its obligations under this
Agreement, (b) the execution and delivery of this Agreement by the Investor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Investor, and
(c) this Agreement has been duly executed and delivered by the Investor. To the
knowledge of the Investor, no other proceedings on the part of the Investor are
necessary to

 

6

--------------------------------------------------------------------------------


 

approve and authorize the execution and delivery of this Agreement. This
Agreement, when executed and delivered, constitutes a valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

3.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Investor, and the consummation by the Investor of the
transactions contemplated hereby will not (a) result in a violation of the
organizational documents of the Investor, or (b) result in a violation of any
statute, law, rule, regulation, writ, injunction, order, judgment or decree
applicable to the Investor, except where such violation, conflict, breach or
other consequence would not have a Material Adverse Effect. The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof.

 

3.4           Investment Representations.

 

(a)           The Investor is an “accredited investor”, as defined in Regulation
D promulgated under the Securities Act, and has such knowledge, sophistication
and experience in financial and business matters that the Investor is capable of
evaluating the merits and risks of the investment in the Securities.

 

(b)           The Investor (i) has adequate means of providing for its current
financial needs and possible contingencies, and has no need for liquidity of
investment in the Company, (ii) can afford to hold unregistered Securities for
an indefinite period of time and sustain a complete loss of the entire amount of
the subscription, and (iii) has not made an overall commitment to investments
which are not readily marketable that is so disproportionate as to cause such
overall commitment to become excessive.

 

(c)           The Investor agrees and understands that the Securities are being
offered and sold to the Investor in reliance upon specific exemptions from the
registration requirements of the Securities Act and the rules and regulations
promulgated thereunder and that, in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities, the
Company is relying upon the truth and accuracy of the Investor’s representations
and warranties, and compliance with the Investor’s covenants and agreements, set
forth in this Agreement. The Investor further agrees with the Company that (i)
no Securities were offered or sold to the Investor by means of any form of
general solicitation or general advertising, and in connection therewith, the
Investor did not (1) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit or generally
available; or (2) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
The Investor hereby acknowledges that the offering of the Securities has not
been reviewed by the SEC or any state regulatory authority since the offering of
the Securities is intended to be exempt from the registration requirements of

 

7

--------------------------------------------------------------------------------


 

Section 5 of the Securities Act pursuant to Regulation D promulgated thereunder.
The Investor understands that the Securities have not been registered under the
Securities Act and agrees not to sell or otherwise transfer the Securities
unless they are registered under the Securities Act or unless an exemption from
such registration is available.

 

(d)           The Securities are being purchased by the Investor for its own
account, for investment purposes only, not for the account of any other person,
or corporation and not with a view to distribution, assignment or resale to
others in whole or in part. The Investor has no present intention of selling,
granting any participation in, or otherwise distributing the Securities. The
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer, pledge, hypothecate, grant any option to purchase
or otherwise dispose of any of the Securities. Nothing herein shall prevent the
distribution of any Securities to any subsidiary, member, partner, stockholder,
affiliate or former member, partner, stockholder or affiliate of the Investor in
compliance with the Securities Act and applicable state “blue sky” laws.

 

(e)           The Investor has had access to the Company’s SEC Documents and
other public filings.

 

(f)            With respect to corporate tax and other economic considerations
involved in an investment in the Securities, the Investor is not relying on the
Company. The Investor has carefully considered and has, to the extent the
Investor believes such discussion necessary, discussed with its professional
legal, tax, accounting and financial advisors the suitability of an investment
in the Securities for its particular tax and financial situation and has
determined that the Securities are a suitable investment for the Investor.

 

(g)           The Company has made available to the Investor all documents and
information that the Investor has requested relating to an investment in the
Securities.

 

(h)           Subject to the Company’s disclosures in this Agreement and the SEC
Documents, the Investor recognizes that the Company has generated no revenues to
date, is not expected to have any products commercially available for a number
of years, if at all, and that investment in the Company involves substantial
risks, including loss of the entire amount of such investment and has taken full
cognizance of and understands all of the risk factors relating to the purchase
of the Securities.

 

(i)            The Investor has not been formed for the specific purpose of
acquiring the Securities.

 

4.             COVENANTS.

 

4.1           Confidentiality. Each Investor hereby acknowledges that
unauthorized disclosure of information regarding the offering of the Securities
pursuant to this Agreement may cause the Company to violate Regulation FD and
each Investor agrees to keep such information confidential. The Company shall
not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission or any regulatory agency or trading
market, without the prior written consent of such Investor, except (i) as
required by the federal

 

8

--------------------------------------------------------------------------------


 

securities laws and in connection with the registration statement contemplated
by this Agreement and (ii) to the extent such disclosure is required by law or
trading market regulations.

 

4.2           Restrictions on Transfer.

 

(a)           Each Investor hereby agrees, severally and not jointly, that,
except in accordance with a registration statement filed pursuant to Section 5.2
of this Agreement, it will not dispose of any of such Investor’s Securities
(other than pursuant to Rule 144 promulgated under the Securities Act (“Rule
144”) or pursuant to a registration statement filed with the SEC pursuant to the
Securities Act) unless and until such Investor shall have (A) notified the
Company of the proposed disposition and shall have furnished the Company with a
statement of the circumstances surrounding the proposed disposition and (B) if
requested by the Company, furnished the Company with an opinion of counsel,
reasonably satisfactory in form and substance to the Company and the Company’s
counsel, to the effect that such disposition will not require registration under
the Securities Act. The restrictions on transfer imposed by this Section 4.2
shall cease and terminate as to the Securities held by an Investor when:  (x)
such Securities shall have been effectively registered under the Securities Act
and sold by the holder thereof in accordance with such registration, or (y) on
delivery of an opinion of the kind described in the preceding sentence with
respect to such Securities. Each certificate evidencing the Securities shall
bear an appropriate restrictive legend as set forth in Section 4.2(b), except
that such legend shall not be required after a transfer is made in compliance
with Rule 144 or pursuant to a registration statement or if the opinion of
counsel referred to above is issued and provides that such legend is not
required in order to establish compliance with any provisions of the Securities
Act. The Company agrees that pursuant to the prior sentence, it will, no later
than five Business Days (“Business Day” shall mean any day banks are open for
business in New York, New York) following (a) receipt by the Company’s transfer
agent of a certificate representing Securities issued with a restrictive legend,
accompanied by a certification of the Investor in form suitable for processing
by the Company that a prospectus has been delivered (in the case of sale
pursuant to prospectus, a “Prospectus Letter”) or customary supporting
documentation, including legal opinion if required pursuant to Clause (B) above,
“Supporting Documentation”) and (b) receipt by the Company of notice of such
delivery to the transfer agent and Prospectus Letter or Supporting
Documentation, as the case may be (such notice to be sent by facsimile to the
attention of the Company’s president and CEO at the fax number set forth in
Section 8.6 hereof) deliver or cause to be delivered (evidence of deposit for
next day delivery with a nationally recognized overnight delivery service shall
be deemed delivery) to such Investor a certificate representing such Securities
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. In
the event the Prospectus Letter or Supporting Documentation is not in form
suitable for processing by to the Company, the five Business Days shall toll
until the Company receives a Prospectus Letter or Supporting Documentation that
is in form suitable for processing.

 

(b)           Notwithstanding the provisions of Section 4.2(a), no registration
statement or opinion of counsel shall be necessary for a transfer by an Investor
of the Securities to a subsidiary, member, partner, stockholder or affiliate of
that Investor, if the transferee agrees

 

9

--------------------------------------------------------------------------------


 

in writing to be subject to the terms hereof to the same extent as if such
transferee were an Investor hereunder.

 

(c)           It is understood that, subject to Sections 4.2(a) and 4.2(b), the
certificates evidencing the Securities will bear the following legends:

 

(i)            THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS
TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY
TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.

 

(ii)           Any legend required by the laws of any other applicable
jurisdiction.

 

4.3           Securities Compliance. The Company shall take all action necessary
to comply with any federal or state securities laws applicable to the
transactions contemplated hereunder.

 

5.             CONDITIONS TO INVESTOR OBLIGATIONS AT CLOSING.

 


THE OBLIGATIONS OF THE INVESTORS TO PURCHASE THE SECURITIES AT THE CLOSING ARE
SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING
CONDITIONS:


 

5.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date, except that any
representations and warranties stated as being true and correct as of a date
other than the date hereof shall be true and correct as of such other date.

 

5.2           Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

5.3           Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

 

5.4           Proceedings and Documents. All corporate and other proceedings
undertaken in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to each Investor, and they

 

10

--------------------------------------------------------------------------------


 

shall have received all such counterpart original and certified or other copies
of such documents as they may reasonably request.

 

5.5           Absence of Litigation. No proceeding challenging this Agreement or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or delay the Closing, shall have been instituted against the Company
before any court, arbitrator or governmental body, agency or official and shall
be pending.

 

5.6           Compliance Certificate. The Company shall deliver to the Investors
at the Closing, relating to the Investors’ purchase of Securities, a certificate
signed by the Chief Executive Officer of the Company stating that the Company
has complied with or satisfied each of the conditions to the Investors’
obligation to consummate the Closing set forth in Sections 6.1 through 6.5,
unless waived in writing by the Investors.

 

5.7           Legal Prohibition. The purchase of the Securities by the Investors
shall not be prohibited by any law or governmental order or regulation.

 

6.             CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.

 

The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions:

 

6.1           Representations and Warranties. The representations and warranties
of each Investor contained in Section 3 shall be true in all respects on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except that any
representations and warranties stated as being true and correct as of a date
other than the date hereof shall be true and correct as of such other date.

 

6.2           Performance. Each Investor shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

6.3           Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

 

6.4           Proceedings and Documents. All corporate and other proceedings
undertaken in connection with the transactions contemplated by this Agreement
and all documents incident thereto shall be reasonably satisfactory in form and
substance to the Company and its counsel, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

 

11

--------------------------------------------------------------------------------


 

7.             MISCELLANEOUS.

 

7.1           Survival of Warranties. The warranties, representations,
agreements, covenants and undertakings of the Company or the Investors contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and the Closing and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Investors or the Company.

 

7.2           Incorporation by Reference. All Exhibits and Schedules appended to
this Agreement are herein incorporated by reference and made a part hereof.

 

7.3           Successor and Assignees. All terms, covenants, agreements,
representations, warranties and undertakings in this Agreement made by and on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including transferees
of any Securities) whether so expressed or not, subject to Section 5.7.

 

7.4           Amendments and Waivers. Neither this Agreement nor any provision
hereof shall be waived, modified, changed, discharged, terminated, revoked or
canceled except by an instrument in writing signed by the party against whom any
change, discharge or termination is sought. Failure of either party to exercise
any right or remedy under this Agreement or any other agreement between the
Company and the Investors, or otherwise, or delay by the Company or the
Investors in exercising such right or remedy, will not operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

7.5           Governing Law. This Agreement shall be deemed a contract made
under the laws of the State of New York, without giving effect to the conflicts
of law principles thereof.

 

7.6           Notices. All notices, requests, consents, demands, notice or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed duly given and received when delivered personally or transmitted
by facsimile, or one business day after being deposited for next-day delivery
with a nationally recognized overnight delivery service, or three days after
being deposited as first class mail with the United States Postal Services, all
charges or postage prepaid, and properly addressed:

 

to the Company at:

 

Xenomics, Inc.

One Deer Park Drive, Suite F
Monmouth Junction, NJ 08852

Tel:  (732) 438-8290

Fax:  (732) 438-8299

Attention:  Executive Chairman

 

12

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, New York 10018

Fax: (212) 930-9725

Attention: Jeffrey J. Fessler

 

or to the Investors at the address set forth opposite each Investor’s name on
Exhibit A hereto

 

or such other address as may be furnished in writing by a party hereto.

 

7.7           Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one and the same instrument.

 

7.8           Effect of Headings. The section and paragraph headings herein are
included for convenience only and shall not affect the construction hereof.

 

7.9           Entire Agreement. This Agreement and the Exhibits and Schedules
hereto and thereto constitute the entire agreement among the Company and the
Investors with respect to the subject matter hereof. There are no
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior agreements between the parties with respect to
the Securities purchased hereunder and the subject matter hereof.

 

7.10         Publicity. Neither party shall originate any publicity, news
release or other public announcement, written or oral, whether relating to the
performance under this Agreement or the existence of any arrangement between the
parties, without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), except where such publicity,
news release or other public announcement is required by law or by Section 4.1;
provided that, in such event, each such party shall (a) promptly consult the
other party in connection with any such publicity, news release or other public
announcement prior to its release; (b) promptly provide the other party a copy
thereof; and (c) use commercially reasonable efforts to ensure that such
portions of such information as may reasonably be designated by the other party
are accorded confidential treatment by the applicable governmental entity.

 

7.11         Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be unenforceable under applicable law, such
provision shall be replaced with a provision that accomplishes, to the extent
possible, the original business purpose of such provision in a valid and
enforceable manner, and the balance of the Agreement shall be interpreted as if
such provision were so modified and shall be enforceable in accordance with its
terms.

 

13

--------------------------------------------------------------------------------


 

7.12         Interpretation. This Agreement shall be construed according to its
fair language. The rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

7.13         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

7.14         Independent Nature of Investors’ Obligations and Rights.The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to purchase Securities pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein, and no action taken by any Investor pursuant thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. The Company has elected to provide all
Investors with the same terms and form of this Agreement for the convenience of
the Company and not because it was required or requested to do so by the
Investors.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written, by the duly authorized representatives of the parties hereto.

 

 

XENOMICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

 

 

 

 

 

 

Name of Person or Entity

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

    Name:

 

 

 

    Title:

 

--------------------------------------------------------------------------------